Mitchell, J.
Appeal from a judgment entered after a refusal by the court to set aside defendants’ default, and to grant them leave to serve an amended answer. The court denied the application on two grounds, one of which was so clearly correct that the other need not be referred to. The original answer was served about April 1, 1889. Afterwards a supplemental answer, and subsequently an amended answer, were served. A motion for judgment on the pleadings had been argued and denied. The case had been twice tried before a jury, and each time the jury disagreed. The plaintiff then obtained leave to withdraw his reply, and to demur to the answer. An order was entered sustaining this demurrer, but allowing defendants twenty days after service of the order in which to answer over. The defendants did not answer, but five days after the time for answering had expired they appealed to this court. The order appealed from was affirmed. 47 Minn. 262, (49 N. W. Rep. 980.) The defendants then made the application from the refusal of which this appeal is taken. The affidavit upon which the application was made furnishes no excuse and assigns no reason for not answering within the twenty days allowed by the order overruling the demurrer. It is not claimed that the proposed amended answer contains anything that was was not fully known to defendants ever since this action was begun. The application was addressed to the sound discretion of the court, and, so far from that discretion being improperly exercised in refusing the application, it would have been, under the circumstances, almost an abuse of discretion to have granted it. By appealing before the twenty days for answering had expired, and *261giving a stay bond, the defendants might have extended the time for answering until after the determination of the appeal. But they elected to stand on the answer already in, and allowed the twenty days to expire.
(Opinion published 52 N. W. Rep. 861.)
In view of the history of the case they must have been pretty fully advised of the grounds on which it was claimed their answer was bad, and they had already filed a supplemental answer and one amended answer, apparently with a view to meet these objections. After the full opportunity they had to plead any defense they might have, and the several experiments and efforts they made to do so, it can hardly be claimed that the court erred in refusing to set aside their default, and allow them to interpose a fourth answer.
Judgment affirmed.